DETAILED ACTION
Claims 1-12 and 14-20 are pending before the Office for review.
In the response filed March 1, 2022:
Claims 1, 11 and 17-20 were amended.
Claim 13 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bethany Whelan on March 10, 2022.

The application has been amended as follows: 

In Claim 7, line 1, the word “plasma” has been deleted and the words -- a plasma -- inserted therefor.
In claim 8, line 1, the word “plasma” has been deleted and the words -- a plasma -- inserted therefor.
In claim 19, line 2, the words “the separation” has been deleted and the words -- a separation -- inserted therefor.
In claim 20, line 2, the words “the separation” has been deleted and the words -- a separation -- inserted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In dependent claim 1 was rejected under Dordi in view of Dolan and independent claim 17 under Dordi in view of Dolan and Xie. However Applicant’s arguments and amendments filed March 1, 2022 has overcome the rejection of record. In particular the cited prior art fails to teach or render obvious mixing a hydrogen containing gas with one or more excited inter gas molecules downstream of a plasma source or mixing hydrogen gas with a filtered mixture downstream of the plasma chamber. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713